Noe.val, J.
The record in this case is authenticated as follows:
“The State of Nebraska, \ Pierce County. j ss'
I, R. A. Tawney, clerk of the district court of Pierce county, do hereby certify that the foregoing is the original bill of exceptions in the said cause upon the testimony taken on the motion for a new trial, and also a true and perfect transcript of the petition, answer, and instructions given in said action'as the same are on file and of record in my office.
“[seal.] R.’a. Tawney,

“Clerk of the District Court.”

It will be observed that the foregoing makes no mention of the final judgment entered in the district court.. In the absence of an authenticated transcript of the judgment or order sought to be reviewed the petition in error must be dismissed. (Bailey v. Eastman, 54 Neb. 416.)
Dismissed.